Exhibit 10.3

November 21, 2006

James M. Craig

Chief Financial Officer

Varsity Group Inc.

Re: Amendment to Employment Agreement

Dear Jim:

This letter agreement (this “Agreement”) shall serve as an amendment to your
employment agreement dated May 16 , 2006 with Varsity Group Inc. (your
“Employment Agreement”). Defined terms shall have the same meanings provided for
in the Employment Agreement.

Effective as of the date hereof, you have agreed to serve as Interim Chief
Executive Officer of the Company reporting directly to the board of directors of
the Company. For so long as you are Interim Chief Executive Officer, you shall
have duties consistent with the position of Chief Executive Officer of a public
company. The Company will retain the right to appoint a new Chief Executive
Officer or other officer to whom you may be asked to report.

Your current salary shall increase from Two Hundred Ten Thousand Dollars
($210,000) to Two Hundred Twenty Five Thousand Dollars ($225,000) effective
immediately. You shall receive a one-time bonus in the amount of Seventy Five
Thousand Dollars ($75,000) on December 31, 2007 provided you remain employed by
the Company through such date. Upon the consummation of a change in control of
the Company or a sale of a majority of the Company’s assets or upon your
termination of employment by the Company without Cause, in each case, prior to
December 31, 2007, your bonus will accelerate and be paid to you in a cash lump
sum less applicable withholdings. Your bonus will be immediately forfeited if,
prior to December 31, 2007, you voluntarily terminate employment with the
Company or are terminated by the Company for Cause.

In addition, the consummation of a change in control of the Company or a sale of
substantially all of the Company’s assets shall be deemed a termination of your
employment by the Company without Cause for the purposes of your Employment
Agreement entitling you to the severance benefits described in Section 7(c) of
the Employment Agreement. If your employment with the Company terminates for any
or no reason following the payment of severance pursuant to the foregoing
sentence, you will not be entitled to any additional severance payments under
the Employment Agreement.



--------------------------------------------------------------------------------

The foregoing amendment shall not constitute “Cause” as defined in your
Employment Agreement, and this Agreement shall not serve as a “Notice of
Termination” under your Employment Agreement.

You agree that your Employment Agreement and this Agreement together constitute
the entire agreement between you and the Company with respect to your employment
with the Company, and agree that the terms of your Employment Agreement shall be
incorporated herein as if restated in full. Please confirm your agreement by
signing and counterpart to this letter.

 

Very truly yours, Varsity Group Inc. By:  

/s/ Eric J. Kuhn

Name:   Eric J. Kuhn Title:   Chairman of the Board of Directors

 

Confirmed and Agreed:

/s/ James M. Craig

James M. Craig